DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicants’ amendment and reply of 27 July 2022 are entered. 
	The Restriction requirement remains in effect.
	Claims 1-27 have been canceled. Claims 28-47 are pending. Claims 28-39 are withdrawn without traverse. Claims 40-47 are being examined on the merits.
	The rejection of claims 40-47 under 35 U.S.C. 112(a) is withdrawn in light of the amendment filed 27 July 2022.
	The rejections for nonstatutory double patenting are maintained, with the Examiner’s response found below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 40-43 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12, and 16 of U.S. Patent No. 11,066,353 B2 in view of USP 10,300,132 B2. 
The ‘353 patent claims a multi-component pharmaceutical composition comprising 2-20 different fluorocarbon peptide constructs, the constructs having a fluorocarbon attached to a peptide having a CD8+T cell epitope (see e.g. claim 1). Since the mixture is claimed as a pharmaceutical composition, by necessity it is sterile as one of ordinary skill does not administer non-sterile compositions. The ‘353 patent further claims that the peptide comprises immunogenic epitopes from a viral protein, including immunogenic epitopes from HBV (see e.g. claims 5 and 6). The peptide is claimed as being between 7-70 amino acids in length and comprises two or more overlapping T cell epitopes (see e.g. claims 7 and 8). The ‘353 patent also claims the same combinations for intracellular delivery of the peptides in a lyophilized form, including use of HBV epitopes (see e.g. claims 12 and 16).
The difference between ‘353 and the claimed invention is that while ‘353 claims a mixture including a lyophilized form, it does not claim that the peptides themselves contain certain levels of hydrophobic residues or a certain pI. 
The ‘132 patent claims fluorocarbon peptide constructs containing immunogenic HBV sequences attached to fluorocarbon vectors (see e.g. claim 1). The peptide contains 15-60 residues comprising at least 15 contiguous amino acids from SEQ ID NOs: 1-4 or 55 and comprising a CD8+ T-cell epitope and a CD4+ T-cell epitope (see e.g. claim 1). The peptide can further be one of SEQ ID NOs: 24-38, 221, or 222 (see e.g. claim 3). SEQ ID NO: 27 at least meets the requirement of hydrophobic residues and pI of 7 or greater. 
It would have been obvious to one of ordinary skill in the art at the time of invention that the pharmaceutical fluorocarbon-linked peptide mixture of ‘353 containing HBV epitopes could have been modified by using the specific HBV sequences of ‘132 as also shown to be attached to fluorocarbon vectors. The rationale to combine the patents come from the overlapping subject matter common to both in the form of HBV immunological peptides linked to fluorocarbon vectors for promotion of an immune response. There would have been a reasonable expectation of success because ‘353 already sets forth claims to the genus of compounds and ‘132 provides specific examples of fluorocarbon-linked HBV peptides, i.e. one of ordinary skill in the art is only substituting in species within the genus. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention. 
	With respect to claim 41, as set forth above the ‘353 patent provides for lyophilization which by necessity results in an amorphous cake or powder.
	With respect to claims 42 and 43, lyophilization is freeze drying.
	With respect to claim 45, the ‘353 patent claims carriers (see e.g. claims 1 and 12).
	With respect to claim 46, the fluorocarbon of both ‘353 and ‘132 fall within the claim limitations of 3-20 carbon atoms with one or more fluorine moieties optionally replaced with Cl, Br, I, a methyl, or H.
	With respect to claim 47, the ‘353 patent claims a fluorocarbon comprising C8F17 (see e.g. claim 3).

2. Claim 40-43 and 45-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of copending Application No. 16/423,149 in view of USP 11,066,353 B2. 
The ‘149 application claims a pharmaceutical combination comprising peptides comprising a CD8+ T-cell epitope and a CD4+ T-cell epitope of SEQ ID NOs: 24, 25, 28, 33, 34, 36-38, and 222 attached to a fluorocarbon vector of structure C8F17-(CH2)2(Sp)-R, where Sp is an optional spacer and R is the peptide (see e.g. claim 44). 
The difference between ‘149 and the claimed invention is that ‘149 does not claim that the formulation is a dried mixture.
The relevance of ‘353 is set forth above, including lyophilized fluorocarbon-linked peptides with HBV epitopes. 
It would have been obvious to one of ordinary skill in the art at the time of invention that the pharmaceutical formulation of ‘149 containing fluorocarbon-linked HBV peptides could have been prepared as a lyophilized formulation as found in similar FCPs in ‘353. The rationale to prepare as a lyophilized formulation comes from the similar nature of the ‘353 FCPs, as well as the general knowledge in the art that lyophilization can offer benefits in storage of peptides. There would have been a reasonable expectation of success because ‘353 shows preparation of lyophilized peptides encompassing the species of ‘149. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claims 41-43, as set forth above ‘353 provides for lyophilization, which results in a freeze-dried powder or amorphous cake.
With respect to claim 45, the ‘353 composition provides for a carrier.
With respect to claims 46 and 47, the ‘149 application claims an overlapping fluorocarbon.
This is a provisional nonstatutory double patenting rejection. A notice of allowance has been mailed on 25 March 2022 in the ‘149 application, and upon issuance of the resulting patent the provisional nature of this rejection with be withdrawn.
Response to Arguments (both rejections):
	The Applicants argue that Eli Lily v. Teva Parenteral Medicine, Inc. indicates that the double patenting analysis turns on evaluation of the claims, not what is disclosed. The Applicants argue the focus of obviousness-type double patenting rest on the claims, not what has previously been disclosed. The Applicants argue in light of this guidance the instant rejection is in error.
	The Examiner agrees that NSDP rejections focus on what is claimed rather than what is disclosed. The Examiner argues that in neither rejection is any reference made to what is disclosed. The only elements of the previously issued patents or the co-pending application utilized in the rejections are the claims themselves, in accordance with Eli Lily. The Examiner argues that Applicants have not provided any evidence that the rejection is in error by citing what is disclosed rather than what is claimed, and is merely a summary argument not supported by evidence or persuasive reasoning.
	The Applicants assert the claims are patenting distinct from the issued patents and co-pending application.
	The Examiner disagrees. The Applicants have provided nothing beyond a conclusory statement regarding distinctness, with no evidence or persuasive reasoning offered to demonstrate distinctness.
	The Applicants request that the rejection be held in abeyance, at which point the Applicants will file a Terminal Disclaimer or explain distinctness.
	The Examiner argues that a rejection may not be held in abeyance. As noted by the Applicant, the proper response to a NSDP rejection is filing of a Terminal Disclaimer or persuasive arguments as to why the claims are distinct. The Applicants have not filed a TD, and the arguments on distinctness are conclusory. 
	The Applicants’ arguments have been considered but are not persuasive. The rejections are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658